Citation Nr: 0025841	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-03 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as zero percent disabling.

2.  Entitlement to a higher rating for tinnitus, initially 
rated as zero percent disabling prior to June 10, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from December 1967 to 
September 1971, and from February 1975 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO rating decision that (1) denied an 
increased evaluation for the veteran's bilateral hearing loss 
(rated noncompensable under diagnostic code 6100); (2) 
granted service connection for tinnitus, and assigned a zero 
percent evaluation under diagnostic code 6260, effective from 
October 1997; and (3) denied a 10 percent evaluation for 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324.  The veteran submitted a 
notice of disagreement in February 1999, and the RO issued a 
statement of the case in March 1999.  The veteran submitted a 
substantive appeal in March 1999.

In March 1999, the RO granted a 10 percent evaluation for 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324.

The record indicates the veteran failed to appear at his 
scheduled hearing before the RO on August 13, 1999.

In September 1999, the RO increased the rating for tinnitus 
to 10 percent, effective from June 10, 1999-the date the 
regulations were amended to provide new criteria for 
evaluating diseases of the ears. The veteran has continued 
his appeal.

Entitlement to an extraschedular evaluation for bilateral 
hearing loss, as provided by 38 C.F.R. § 3.321(b), will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Neither version of the regulations for rating impaired 
hearing is advantageous to the veteran.

2.  The veteran has an average pure tone threshold (at 1,000, 
2,000, 3,000, and 4,000 hertz) of 41.25 decibels in the right 
ear with an 88 percent correct speech recognition ability 
that corresponds to acuity level II; his average pure tone 
decibel threshold (at the same frequencies) in the left ear 
is 41.25 decibels with a 96 percent correct speech 
recognition ability that corresponds to acuity level I; 
acuity level of I in the better ear and of II in the poorer 
ear provides for a zero percent rating.

3.  The newer version of the regulations for rating tinnitus 
is advantageous to the veteran.

4.  The veteran's persistent tinnitus is not a symptom of a 
head injury, concussion, or acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of zero percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Tables VI and VII, Code 
6100, effective prior to and as of June 10, 1999.

2.  The criteria for a rating of 10 percent for tinnitus are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.114, 
4.7, 4.87a, Code 6260, effective prior to June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Factual Background

The veteran had active service from December 1967 to 
September 1971, and from February 1975 to November 1993.

Service medical records show that the veteran was diagnosed 
with high frequency hearing loss in October 1991, which was 
not considered disabling.  In March 1993, the veteran was 
fitted with a set of hearing aids.

Records show that the veteran underwent VA audiometric 
testing in May 1994.  The veteran reported a history of noise 
exposure in service from artillery, jet aircraft, shipboard 
noise, and combat noise in Vietnam.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
50
45
LEFT
5
10
20
45
50

Speech recognition was 100 percent in the right ear and 96 
percent in the left ear.  The average pure tone decibel 
threshold in the right ear at the measured frequencies was 30 
decibels, and the average pure tone decibel threshold at the 
same frequencies in the left ear was 31 decibels.  The 
veteran was diagnosed with moderate to severe hearing 
impairment from 3000 Hertz to 8000 Hertz, bilaterally.  The 
examiner noted that tinnitus was not present.

An August 1994 RO rating decision granted service connection 
for bilateral hearing loss and assigned a zero percent 
rating, effective from December 1993. 

Post-service medical records show that the veteran complained 
of ringing in the ears in November 1996.  The examiner noted 
a history of noise exposure as a sailor, and confirmed a 
diagnosis of moderate to severe high frequency hearing loss.  
The veteran was then diagnosed with tinnitus, bilateral.

Records show that the veteran underwent VA audiometric 
testing in January 1998. On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
45
55
55
LEFT
5
5
25
25
35

Speech recognition was 94 percent in the right ear and 92 
percent in the left ear.  The average pure tone decibel 
threshold in the right ear at the measured frequencies was 40 
decibels, and the average pure tone decibel threshold at the 
same frequencies in the left ear was 23 decibels.  The 
veteran was diagnosed with middle to high frequency hearing 
impairment, bilaterally.  The examiner noted that tinnitus, 
bilateral, was present constantly; that it was very loud; and 
that the veteran used masking noises at home and work.

A March 1998 RO rating decision granted service connection 
for tinnitus as secondary to service-connected bilateral 
hearing loss, and assigned a zero percent evaluation under 
diagnostic code 6260, effective from the date of the claim in 
October 1997.

A September 1999 RO rating decision increased the evaluation 
for tinnitus from zero percent to 10 percent, effective from 
June 10, 1999-the effective date of amended regulations that 
provided new criteria for the evaluation of diseases of the 
ears.

Records show that the veteran underwent audiometric testing 
in December 1999.  Speech recognition was 88 percent in the 
right ear and 96 percent in the left ear.  The average pure 
tone decibel threshold in the right ear at the measured 
frequencies (1000 Hertz through 4000 Hertz) was 41.25 
decibels, and the average pure tone decibel threshold at the 
same frequencies in the left ear was 41.25 decibels.  The 
veteran was diagnosed with bilateral, symmetric, mild to 
severe, sloping, noise induced, sensorineural hearing loss.  
The examiner noted that the bilateral tinnitus was likely a 
symptom of the hearing loss.

Statements of the veteran in the claims folder are to the 
effect that his hearing impairment has made it impossible for 
him to work as a licensed nurse, performing such tasks as 
assessing heart and lung sounds and taking blood pressures; 
and that the ringing in the ears requires him to use 
background noise at all times in a quiet environment.

B.  Legal Analysis

The veteran's claims are well grounded, meaning they are 
plausible. The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

(1)  Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. § 
1160(a); 38 C.F.R. §§ 4.85, 487, Codes 6100 to 6110.

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The regulations for evaluation of hearing impairment were 
revised, effective June 10, 1999.  64 Fed. Reg. 25202 (May 
11, 1999).  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The pertinent regulations do not contain any substantive 
changes that affect this particular issue, but add certain 
provisions that were already the practice of VA.  64 Fed. 
Reg. 25202 (May 11, 1999) (to be codified at 38 C.F.R. § 
4.85). The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflects the extent of hearing impairment. Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone threshold at each of the four frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz is 55 decibels or greater. The 
second was where the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and is 70 decibels or more at 2,000 
Hertz.  64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 
C.F.R. § 4.86).  In this case, the record does not reveal 
puretone thresholds meeting either of those criteria.

The veteran's assertions are to the effect that his bilateral 
hearing loss is more severe than currently evaluated, but 
this evidence is not supported by the objective medical 
evidence of record.  At the time of his last audiometric 
examination in December 1999 he had an average pure tone 
decibel loss (at 1,000, 2,000, 3,000, and 4,000 hertz) of 
41.25 decibels (rounded to 42) with an 88 percent correct 
speech recognition ability in the right ear that corresponds 
to acuity level II in Table VI of 38 C.F.R. § 4.85. The 
average pure tone decibel loss in the left ear at the same 
frequencies was 41.25 decibels (rounded to 42) with a correct 
speech recognition ability of 96 percent that corresponds to 
acuity level I in Table VI.  An acuity level of I in the 
better ear and of II in the poorer ear requires a zero 
percent rating under diagnostic code 6100 in Table VII of 38 
C.F.R. § 4.85.  Even if the audiometric tests satisfied the 
special requirements of § 4.86(a) or (b), each ear would be 
rated as no worse than level III, yielding a zero percent 
rating under Table VII.

The evidence indicates that the veteran's current audiometric 
results support no more than a zero percent rating under 
either the old or new regulations. 

After consideration of all the evidence, the Board finds that 
the current zero percent rating for the veteran's bilateral 
hearing loss best represents his disability picture.  38 
C.F.R. § 4.7.

The preponderance of the evidence is against the claim for a 
higher rating for the veteran's bilateral hearing loss, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(2) Tinnitus

Persistent tinnitus as a symptom of a head injury, concussion 
or acoustic trauma warrants a 10 percent rating.  38 C.F.R. § 
4.87a, Code 6260, effective prior to June 10, 1999.

The regulations for evaluation of diseases of the ear were 
revised, effective June 10, 1999.  64 Fed. Reg. 25202 (May 
11, 1999).  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Under the revised regulations, recurrent tinnitus warrants a 
10 percent evaluation.  A separate evaluation for tinnitus 
may be combined with an evaluation under diagnostic code 
6100, 6200, 6204 or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Code 6260, and Note, effective as 
of June 10, 1999.

The Board notes that 10 percent is the maximum rating applied 
to tinnitus under both versions of the rating criteria.

In this case, there is no competent evidence in the claims 
folder that the veteran's tinnitus is the result of a head 
injury, concussion or acoustic trauma to warrant a 10 percent 
rating under the old criteria.  See 38 C.F.R. § 4.87a, Code 
6260, effective prior to June 10, 1999.  Although there is 
evidence that the tinnitus is the result of the veteran's 
service-connected hearing loss, the fact that the hearing 
loss is attributed to noise exposure does not make the 
tinnitus the result of acoustic trauma.

The evidence clearly supports the assignment of a separate 10 
percent evaluation for tinnitus under the criteria of 
diagnostic code 6260, effective as of June 10, 1999, because 
it shows that the veteran has persistent tinnitus and that 
this condition was not used to support the evaluation for the 
bilateral hearing loss.  Service connection for tinnitus was 
awarded on the basis that the disability was proximately due 
to or the result of the veteran's service-connected hearing 
loss.  38 C.F.R. § 3.310(a).
Here, the amended criteria for diseases of the ears are more 
favorable to the veteran, and they will be applied as of 
their effective date.  See 38 C.F.R. § 3.114(a) (1999).

After consideration of all the evidence, the preponderance of 
the evidence is against the veteran's claim for a higher 
rating for tinnitus prior to June 10, 1999, and the claim 
must be denied.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes, parenthetically, that an award of 10 percent 
for tinnitus prior to June 10, 1999, would negate the 10 
percent award already made for that time period under 
38 C.F.R. § 3.324, based on multiple noncompensable 
disabilities.


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.

An initial rating of 10 percent for tinnitus prior to 
June 10, 1999, is denied.


REMAND

The veteran has implicitly raised the issue of an 
extraschedular evaluation for his service-connected hearing 
loss as provided by 38 C.F.R. § 3.321(b).  The Board does not 
have jurisdiction to adjudicate this claim in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  VA's 
General Counsel has held that the question of entitlement to 
an extraschedular rating is not inextricably intertwined with 
the question of entitlement to a higher schedular rating, and 
that the proper method of returning the case to the RO for 
further action is by remand rather than referral.  VAOPGCPREC 
6-96.  Accordingly, this question is remanded to the RO for 
the following action:

The RO should adjudicate the claim for an 
extraschedular rating under § 
3.321(b)(1).

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 11 -


